Citation Nr: 0117864	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1960 to August 
1964.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for PTSD 
and depression.
The case has since been transferred to the RO in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's statements concerning his in-service 
stressors are not credible.

3.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active military service, and 
none of his alleged stressors have been verified.

4.  No medical evidence establishes that the veteran's 
depression is related to service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he suffers from PTSD and depression 
as a result of incidents which occurred during his period of 
active duty service.  He maintains that he witnessed the 
shooting death of a prisoner while incarcerated in Japan, 
that he was sexually assaulted while incarcerated, that 
Japanese civilians stormed the brig after a U.S. soldier 
killed a Japanese national in an automobile accident, that 
his left eye was ripped out of its socket, that he was 
involved in fighting a deck fire after a plane crashed, that 
he was involved in combat while serving in Vietnam, Cambodia 
and Laos, and that he was a prisoner of war (POW) for 
nineteen days in Vietnam. 

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects a claim such 
as this because the claim was pending on the date of 
enactment of the new law.  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The Board finds that the 
statement of the case and supplemental statements of the 
case, provided to both the veteran and his representative, 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 of 
the new statute in that they clearly notify the veteran and 
his representative of the evidence necessary to substantiate 
his claim; specifically, these documents notify the veteran 
of the need for evidence corroborating his claimed stressors, 
which was the basis for the RO's denial.  Under these 
circumstances, the Board finds that the notification 
requirement has been satisfied even though the RO did not 
have an opportunity to apply the specific provisions of the 
VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO sent the veteran's stressor information to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to verify his stressors.  The 
veteran was also afforded a VA psychiatric examination in 
October 1999 to determine the nature and etiology of his 
psychiatric disorder.  The RO also obtained private treatment 
reports for healthcare professionals identified by the 
veteran.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As will be 
discussed, the veteran has alleged that service medical and 
personnel records have either been destroyed or have been 
"red flagged" and will not be available until the year 
2045.  The Board finds, as did the RO, that no such records 
exist and that the veteran's statements are not credible.  As 
a result, the Board finds that any attempt to obtain any such 
records would be futile.   See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (stating that the efforts to obtain outstanding 
relevant records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.)

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires the following three 
elements: [1] medical evidence establishing a diagnosis of 
the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R.            
§ 3.304(d), (f).  However, if it is determined that a veteran 
did not engage in combat with the enemy, or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain some corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
Such corroborative evidence cannot consist solely of after-
the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).

In reviewing the veteran's PTSD claim, the Board notes that 
since several of the veteran's claimed stressors are not 
combat-related, the record must contain evidence which 
corroborates the veteran's claim as to the occurrence of 
these claimed stressors.  The Board observes that, during the 
pendency of the veteran's appeal, the Court issued a decision 
in Patton v. West, 12 Vet. App. 272, 277 (1999), in which it 
noted that in the particular case of claims of PTSD due to a 
personal assault, VA has established special procedures for 
evidentiary development.  These procedures, which became 
effective in February 1996, take into account the fact that 
since personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  These procedures thus acknowledge the 
difficulty veterans face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  See VA 
Adjudication Procedure Manual M21-1 (hereinafter Manual M21-
1), Part III, paragraph 5.14c (Feb. 20, 1996) (substantially 
enlarging on the former Manual M21-1, Part III, paragraph 
7.47c(2) (Oct. 11, 1995)).  Alternate sources that may 
provide credible evidence of an in-service personal assault 
include (1) medical or counseling treatment records following 
the incident, (2) military or civilian police reports, (3) 
reports from crisis intervention or other emergency centers, 
(4) statements from confidants or family, and (5) copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident.  M21-1, Part III, 
5.14(7).

Examples of behavior changes that might indicate a stressor 
include, but are not limited to: (a) sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification; (b) lay statements 
indicating increased use or abuse of leave without an 
apparent reason such as family obligations or family illness; 
(c) changes in performance and performance evaluations; (d) 
lay statements describing episodes of depression, panic 
attacks or anxiety but no identifiable reasons for the 
episodes; (e) increased or decreased use of prescription 
medications; (f) increased use of over-the-counter 
medications; (g) evidence of substance abuse such as alcohol 
or drugs; (h) increased disregard for military or civilian 
authority; (i) obsessive behavior such as overeating or 
undereating; (j) increased interest in tests for HIV or 
sexually transmitted diseases; (k) unexplained economic or 
social behavior changes; (l) treatment for physical injuries 
around the time of the claimed trauma but not reported as a 
result of the trauma; and (m) breakup of a primary 
relationship.  M21-1, Part III, 5.14(7).  Evidence that 
documents any such behavioral changes may require 
interpretation by a VA neuropsychiatric physician to 
determine whether such evidence bears a relationship to the 
medical diagnoses.  See M21-1, Part III, para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).  In addition, the Court in Patton noted that in 
two places the MANUAL M21-1, Part III, 5.14(c)(3) and (9), 
appears improperly to require that the existence of an in-
service stressor be shown by "the preponderance of the 
evidence" and holds that any such requirement, however, would 
be inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.              § 5107(b).  
Therefore, the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.  
The Court has held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules which are the equivalent of VA 
regulations, and are binding on VA.  Cohen, 10 Vet. App. at 
137; YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 
Vet. App. at 272. 

III.  Background

After the veteran filed his PTSD claim, the RO issued a May 
1999 letter notifying him of the specific information needed 
to prove a claim for PTSD secondary to personal assault.  The 
RO also enclosed a PTSD questionnaire specifically drafted 
for victims of a personal assault.  The veteran completed the 
questionnaire and submitted additional written statements in 
which he described various in-service stressors.  

According to the veteran, several alleged stressors occurred 
while he was incarcerated in the brig following a court 
martial in which he was convicted for being AWOL for a period 
of 28 days.  He said one incident involved witnessing the 
shooting death of a prisoner who attempted to escape.  He 
said the prisoner's guts were splattered all over a fence.  
The veteran was unable to identify any other witnesses and 
could not recall the name of the victim or the shooter.  
However, he indicated that a Marine sergeant by the name of 
Golden, Goldin or Goldben was in charge at the time.  The 
second incident involved a sexual assault in which he was 
allegedly sodomized by three men with a broom handle.  
According to the veteran, the three men threatened to kill 
him if he told anyone.  He said he could not recall the 
perpetrators names.  He expressed the pain of carrying this 
secret for over 30 years until 1998 when he told a treating 
psychiatrist.  Finally, he related an incident in which 
Japanese civilians stormed the gate in protest after a U.S. 
soldier had been incarcerated for killing a Japanese 
nationalist in an automobile accident.  The veteran could not 
recall the name of the U.S. soldier or the victim of the 
automobile accident.  

The veteran also stated that he had three tours in Vietnam 
from 1966 through 1969 and was detained as a POW for nineteen 
days during his second tour.  He explained that he was told 
at the time of his discharge that he would not be compensated 
for his time as a POW because he had not been detained for 
over 30 days.  He later explained that he had been trained as 
a Navy SEAL and was involved in covert operations in Vietnam, 
Cambodia and Laos.  He claimed that these events occurred 
during a second period of active duty from 1964 until 1968.   
He stated that his memory concerning this period was "very 
vague."  He also explained that he could not verify these 
stressors because service records for his second period of 
active duty service had been "red flagged" and would not be 
available until the year 2045.  The veteran's fifth wife also 
submitted statements in which she reiterated the veteran's 
allegations.  

The veteran claimed that while aboard the USS MIDWAY an 
antenna caught his left eye and popped it out of the socket.  
He said he was assisted to sickbay by an airman, whose name 
he could not identify, where his eye was placed back into the 
socket.  He said his left eye was sutured and then later 
resutured after it was apparently crossed.  He reported that 
this incident occurred in December 1960 or early 1961 while 
enroute to Hawaii.  Finally, the veteran related an incident 
in which he was involved in fighting a fire after a plane 
crashed on the ship's deck.  He said he could not recall the 
name of the pilot who died in the crash.  The veteran also 
submitted a statement in which he listed nine individuals who 
had served with him from 1960 to 1964.  However, at no time 
did he indicate that any of these individuals could verify 
his claimed in-service stressors.  

The veteran's wife also submitted statements in support of 
the veteran's claim.  She indicated that she was a registered 
nurse and had recently retired from the Denver VA Medical 
Center.  She said that they had been married for 
approximately five years.  She opined that the veteran 
suffered from PTSD as a result of events that occurred during 
his period of active duty service, as alleged by the veteran.  

The veteran's DD Form 214 shows that he was discharged under 
honorable conditions at the rank of E-3 after serving from 
June 1960 to August 1964.  It was noted that he had served 
aboard the USS HORNET and USS MIDWAY, and did not receive any 
decorations, medals, badges, or commendations during his 
period of service.  In a May 1961 personnel report, it was 
noted that the veteran was not in the correct field of 
endeavor.  Analysis of the veteran's capabilities were unable 
to be evaluated due to his immaturity.  It was noted that he 
was a very good typist, but that he could not remember the 
simplest routine clerical procedures in preparing 
correspondence.  His immaturity was evidenced by the 
inconsistencies in his stories when involved in minor 
disciplinary infractions at the divisional level.

At the time of his separation in 1964, he was transferred to 
the Navy Reserves in Bainbridge, Maryland.  None of the 
veteran's service personnel records show that he ever served 
in Vietnam, Cambodia or Laos, nor do they show that he was 
ever detained as a POW.  Although it appears that he served 
in the Reserves, no active duty service is shown after his 
separation in August 1964.

What Navy records do show is that he was convicted in a 
special court martial proceeding for being absent without 
leave (AWOL) from February 8. 1962, to March 8, 1962.  The 
veteran's defense was that he was involved in an automobile 
accident and suffered from total amnesia during that period.  
Service medical records reveal that he was evaluated in March 
1962 to determine the validity of his story.  The veteran's 
complaints included pain, headaches, bad dreams, nervousness, 
shakiness, depression, and difficulty sleeping.  However, the 
examining physician indicated that the veteran tended to 
exaggerate and was hypochondriacally preoccupied.  
Psychological testing revealed that he possessed passive-
aggressive features and schizoid traits.  He was also 
described as immature and moderately maladjusted, both of 
which existed prior to service.  It was thus determined that 
the veteran was mentally capable of undergoing a court 
martial, and that administrative action was more appropriate 
than medical treatment.  It was also determined that there 
were no physical or neurological bases for the veteran's 
complaints.  Accordingly, court martial proceedings went 
forward and the veteran was convicted.  His sentence involved 
three months of hard labor in a military brig in Yokosuka, 
Japan, forfeiture of $55 per month for three months, and a 
reduction in rank to the pay grade of E-1.  The effective 
date of the sentence was April 30, 1962.  

A May 1963 personnel report noted that the veteran was a 
below average worker and tended to be lax and lazy.  The 
personnel officer also observed that the veteran continually 
flouted authority and demonstrated an intense dislike for 
military life.  It was noted that the veteran's unreliability 
was evidenced by his failure to pay acknowledged debts.  In 
particular, the veteran reportedly owed over $450.00 to a 
creditor.

The remainder of the veteran's service medical records make 
no reference to any psychiatric problems.  There is also no 
evidence that the veteran was treated for a left eye injury 
or a perforated prostate or colon while in service.  Of 
particular relevance, an examination performed in August 1964 
noted that the veteran was psychiatrically normal.  There is 
no evidence showing that the veteran ever returned to active 
duty after his separation in August 1964. 

Post-service evidence shows that the veteran was seen for 
psychiatric problems many years after service.  In a February 
1996 letter, Alan P. Aboaf, M.D., stated that the veteran was 
evaluated in his office in January 1996.  Dr. Aboaf 
determined that the veteran suffered from depression and 
concomitant PTSD; however, Dr. Aboaf did not determine the 
date of onset for either condition and did not list any 
stressors underlying the diagnosis of PTSD.  In an October 
1998 letter, David B. Weiss, M.D., stated that the veteran 
suffered from depression which was a contributing factor to 
his filing disability documents on time.  

The veteran was seen by Thomas R. Giles, Psy.D., in 1999 for 
depression.  In a January 1999 letter, Dr. Giles stated that 
the veteran met the diagnostic criteria for major depression, 
recurrent, severe.  It was also noted that the veteran 
reported symptoms consistent with combat-related PTSD, 
although no specific stressors were listed.  Dr. Giles noted 
that the veteran had a history of one suicide attempt eight 
years ago.  In an April 1999 entry, Dr. Giles noted that the 
veteran's condition had not improved.  

The veteran was afforded a VA psychiatric examination in 
October 1999 to determine the nature and etiology of his 
psychiatric disorder.  During the interview, the examiner 
indicated that the veteran was not sure when he completed his 
tour of duty.  Although the veteran reported that he re-
enlised in 1966, the examiner pointed out that his DD Form 
214 indicated that he separated from the Navy in 1964.  The 
veteran then explained that he was unable to answer the 
question because he suffered from short-term memory loss.  
The veteran discussed the circumstances surrounding his court 
martial which led to his incarceration.  He told the examiner 
that he called the ship to notify military personnel that he 
would not be able to return on time because he had been 
involved in an automobile accident.  He said he continued to 
call the ship each day he was gone.  When he finally reported 
for duty, he was informed that he was 29 days late.  The 
veteran also related the stressful incidents which allegedly 
occurred during his incarceration.  He related the incident 
in which Japanese civilians stormed the brig after a U.S. 
soldier was arrested for killing a Japanese national in an 
automobile accident.  He also described the incident in which 
he allegedly witnessed the shooting death of a prisoner while 
trying to escape.  Finally, he related the incident in which 
three prisoners sexually assaulted him with a broom handle.  
He said he never told anybody about the assault until he 
talked to a psychiatrist in 1995.  He said he was "tore up" 
after the assault but did not seek medical attention.  He 
stated that some time after the assault he underwent a 
gastrointestinal series and was diagnosed with a perforated 
colon and prostate.  

The examiner explained that the veteran's alleged stressor 
seemed to have some historical correlation with his having 
been incarcerated in the brig after he was AWOL.  It was 
noted that the details were sufficiently remembered to 
convince the examiner that the stressor occurred, and that 
the veteran had been diagnosed with PTSD based on this 
incident.  The examiner indicated that there may be other 
stressors which were not service related, but he was not able 
to distinguish between the two.  The examiner then concluded 
that it was as likely as not that the veteran's PTSD resulted 
from having been sexually assaulted while incarcerated in 
service.  The Axis I diagnoses included  PTSD and major 
depressive disorder, recurrent, secondary to PTSD.  

In an April 1999 letter, the RO requested verification from 
the USASCRUR concerning the veteran's involvement in fighting 
a deck fire after a plane crash.  The information provided by 
the RO was that a plane crash occurred aboard the USS HORNET 
in which the pilot died.  The RO indicated that the veteran 
could not recall the date of the incident or the name of the 
pilot.  In a May 2000 letter, that agency responded and 
stated that it was unable to research this alleged incident 
because the veteran did not list the time period concerning 
the plane crash.  The USASCRUR explained that the veteran 
needed to provide a date within a thirty-day period of the 
incident, the type and unit designation of the aircraft, and 
the name and unit designation of the casualty. 

In March 2000, the RO made a formal finding of fact that all 
efforts to obtain the needed service records and military 
information had been exhausted and that further efforts would 
be futile.  It was thus determined that no additional service 
records were available.  

The veteran apparently conducted his own research with the 
assistance of the Stars and Stripes Library.  In an attempt 
to verify the incident in which Japanese civilians stormed 
the brig during his incarceration, the veteran submitted 
several articles.  In an article entitled "NCO Held In 
Traffic Death" it was reported that a sergeant W. R. had 
been taken into custody by U.S Air Force officials in 
connection with the accidental death of a Japanese woman.  
The victim was allegedly killed by an automobile which left 
the scene of the accident.  The date of the article is not 
shown, although a handwritten notation of June 15, 1962 is 
listed on the article.  The veteran submitted another article 
entitled "Japanese Killed In Head-On Crash" which reported 
that a Japanese man was killed after his car crashed head on 
with a car driven by Army sergeant J. M.  The date of the 
article is not shown.  Neither report indicates that the U.S. 
sergeants involved were ever incarcerated in the brig in 
Yokosuka, Japan. 







IV.  Analysis

After evaluating the merits of the case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  The 
claims file contains a diagnosis of PTSD, including an 
October 1999 VA examination report which includes a medical 
opinion relating the veteran's PTSD to his claimed sexual 
trauma during service.  Obviously, the examiner arrived at 
the diagnosis of PTSD based on the veteran's recitation of 
his claimed in-service stressors.  Thus, the record satisfies 
two of the three elements required under 38 C.F.R. § 
3.304(f).  The sole remaining element concerning credible 
supporting evidence that a claimed in-service stressor 
occurred is an adjudicatory question involving both 
consideration of the facts as presented and the credibility 
of the evidence contained in the record.

The various medical evidence discussed above suggests a 
connection between the claimed in-service stressors and the 
veteran's PTSD.  However, such a connection cannot consist 
solely of after-the-fact medical nexus opinion.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  See Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992) (VA need not accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."). Thus, other sources of information 
must be consulted.  

The record does not contain evidence of any military police 
reports, reports from crisis intervention or other emergency 
centers, copies of diaries or journals, or medical or 
counseling treatment records following the alleged sexual 
assault.  Indeed, the absence of such evidence is consistent 
with the veteran's statements that he told no one about the 
incident until 1995, approximately thirty years after his 
separation from active duty.  The Board also points out that 
no behavior changes were documented or observed at the time 
of the alleged  incident.  Service medical and personnel 
records disclose that the veteran did indeed exhibit behavior 
problems in service.  For example, the record shows that he 
was AWOL from February 8. 1962, to March 8, 1962, which is 
generally considered to be a sign of disregard for military 
authority.  A May 1961 personnel report also noted that the 
veteran was immature, which was evidenced by the 
inconsistencies in his stories when involved in minor 
disciplinary infractions at the divisional level.  The Board 
emphasizes that these behavior problems were documented prior 
to the veteran's incarceration and thus prior to the alleged 
stressors during his incarceration, including the sexual 
assault.  Although a May 1963 personnel report noted that the 
veteran was a below average worker, that he tended to be lax 
and lazy, and that he continually flouted authority and 
demonstrated an intense dislike for military life, these 
findings represent no significant change and are consistent 
with his behavior prior to his incarceration.  Likewise, the 
only psychological symptoms reported by the veteran occurred 
during a March 1962 psychiatric evaluation, several months 
prior to his incarceration.  At that time, the veteran was 
found to be immature and moderately maladjusted, which 
existed prior to service.  Indeed, the Board stresses that no 
significant behavior changes were noted during the period of 
time from the veteran's incarceration in April 1962 until his 
separation from active duty in August 1964.  

The Board has also considered the argument advanced by the 
veteran's wife that he exhibits obsessive behavior in the 
form of overeating, which is listed as a behavioral change in 
the VA Adjudication Procedure Manual M21-1.  The Board agrees 
that the veteran suffers from compulsive eating.  At his 
October 1999 VA psychiatric examination, the veteran stated 
that he ate constantly throughout the day and snacked at 
least eight times during the night.  The examiner reported 
that the veteran was 6'2" and weighed 260 pounds.  The Board 
emphasizes, however, that only behavior changes at the time 
of the alleged incident are to be considered.  The fact that 
the veteran currently exhibits compulsive eating habits many 
years after service is not relevant in proving that he was 
sexually assaulted.  See M21-1, Part III, 5.14(7).  Finally, 
no evidence has verified the other two incidents which 
allegedly occurred during the veteran's incarceration.  No 
evidence has been presented which substantiates the shooting 
death of a prisoner or the incident in which Japanese 
civilians stormed the brig.  The articles reporting the death 
of two Japanese civilians by U.S. military personnel verify 
nothing.  Neither report indicates that the U.S. sergeants 
involved were ever incarcerated in the brig in Yokosuka, 
Japan. 

The Board also finds that the veteran is not credible.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  The record demonstrates a pattern of dishonesty 
and immaturity dating back to service.  As noted, in a May 
1961 personnel report, it was documented that the veteran's 
immaturity was evidenced by the inconsistencies in his 
stories when involved in minor disciplinary infractions at 
the divisional level.  At his court martial proceeding, the 
veteran's explanation for his absence was that he suffered 
from amnesia for 28 days following an automobile accident and 
was unable to return to duty.  However, a medical evaluation 
to determine the validity of his story showed otherwise.  
Instead, it was determined that there was no physical or 
neurologic basis for his complaints.  It was also noted that 
he tended to exaggerate and possessed passive-aggressive 
features and schizoid traits.  He was described as immature 
and moderately maladjusted, which existed prior to service.  
It is also interesting to note that the veteran provided 
contradictory information during his October 1999 VA 
psychiatric examination when he stated that he notified the 
ship everyday following the automobile accident.  Most 
perplexing is that the veteran claimed total amnesia during 
the period he was deemed AWOL but was able to remember making 
telephone calls back to the ship every day he was missing. 

The veteran's credibility is also undermined by his 
statements concerning other alleged stressors.  None of the 
service medical records document that his left eye was ripped 
out it its socket.  The veteran's statements concerning his 
detainment in Vietnam as a POW, as well as his involvement in 
combat operations in Vietnam, Cambodia and Laos as a Navy 
SEAL, are even more incredible.  His DD Form 214 shows that 
he was discharged in August 1964 at the pay grade of E-3, and 
that he did not receive any decorations, medals, badges, or 
commendations during his period of service.  Indeed, no 
evidence shows that he was ever in Vietnam, Cambodia or Laos.  
The argument advanced by the veteran is that he served on 
active duty from 1964 until 1968, but that all records 
associated with that period have been "red flagged" and 
cannot be released until the year 2045.  No evidence verifies 
this claim.  It is also difficult to believe that the 
veteran, an E-3 with a history of disciplinary problems in 
service, would have been chosen by an elite military group 
such as the Navy SEALS.  When questioned further about these 
events, the veteran's only response was that his memory was 
"very vague" for this period.

Finally, the Board has considered the stressor concerning the 
veteran's alleged participation in fighting a deck fire after 
a plane crashed and killed the pilot.  After the veteran was 
unable to identify the date of the incident, the name of the 
pilot, or the names of any witnesses involved, the USASCRUR 
explained that it was unable to research this incident.  
Under these circumstances, the Board finds that VA has made 
all necessary attempts to obtain the necessary details 
concerning this stressor.  See Fossie v. West, 12 Vet. App. 
1, 6-7 (1998) (holding no duty to assist where veteran's 
statements concerning in-service stressors were too vague to 
refer to the United States & Joint Services Environmental 
Support Group (ESG)).  

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnosis of PTSD contained 
in the record is not supported by a verified stressor.  As 
the veteran has failed to produce credible supporting 
evidence that a claimed stressor actually occurred, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  While the 
veteran and his wife may well believe he suffers from PTSD as 
a result of service, as laypersons without medical expertise, 
they are not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu, 2 Vet. App. at 494-95.  
The Board notes that the veteran's wife claims to be a 
Registered Nurse; however, there is no indication in the 
record that she has expertise in psychiatric nursing.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997) (nurse's 
statement held not to create nexus in claim of entitlement to 
service connection for heart disorder, where nurse was not 
shown to have cardiology expertise).  Even assuming for 
discussion purposes that she has such training, the veteran's 
claim would still fail in the absence of a verified stressor.  
38 C.F.R. § 3.304.

In addition, the Board finds that no medical evidence of 
record has related the veteran's diagnosis of depression to 
service.  No chronic disability pertaining to depression was 
indentified in service.  The veteran reported feelings of 
depression when evaluated in March 1962 to determine the 
credibility of his story involving amnesia.  However, the 
clinician explained that the veteran tended to exaggerate and 
was hypochondriacally preoccupied.  Psychological testing 
revealed that the veteran possessed passive-aggressive 
features and schizoid traits.  As a result, no Axis I 
diagnosis was provided.  The record shows that the veteran 
was first diagnosed with depression in 1996, over thirty 
years after his separation from active duty.  Furthermore, no 
medical professional has related the veteran's depression to 
his period of service or to any incident therein.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's diagnosis of 
depression was incurred in service.  The Board also finds 
that further examination at this time would serve no useful 
purpose.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); Sabonis, 6 Vet. App. at 
430.

In conclusion, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, must be denied.  The Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000).  Thus, 
the appeal is denied.





ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

